Citation Nr: 0818039	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-36 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to July 1952.  
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the St. Petersburg, Florida 
Regional Office (RO).

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim for entitlement to service 
connection for bilateral hearing loss in a December 2005 
rating decision which was issued to the veteran on January 6, 
2006.  The veteran did not appeal this decision within a year 
of its issuance.  It is the last final decision on the claim.

2.  Evidence associated with the claims file since the 
December 2005 rating decision regarding bilateral hearing 
loss is not both new and material evidence as it is 
cumulative and redundant of evidence previously of record and 
does not both relate to an unestablished fact necessary to 
substantiate the claims or raise the reasonable possibility 
of substantiating the previously disallowed claim.


CONCLUSIONS OF LAW

1.  The December 2005 RO rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence having not been presented for 
the claim on appeal, the claim for service connection for 
bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2007 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection prior to initial adjudication of the veteran's 
claims.  The letter also specifically contained information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the April 2007 
letter the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted VA treatment records 
concerning treatment for hearing loss.  Moreover, a specific 
VA medical opinion is not needed to consider whether the 
veteran has submitted new and material evidence but, rather, 
the Board has reviewed all the evidence submitted to the 
claims file since the last final denial.  Therefore, a remand 
for a VA examination or an opinion is not warranted.  See 
also 38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim to Reopen

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claims for entitlement to 
service connection for hearing loss.  This claim was 
previously denied in an unappealed rating decision issued by 
the RO in January 2006.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

At the time of the last final disallowance of the veteran's 
claim for service connection for bilateral hearing loss, the 
evidence of record consisted of the veteran's service records 
indicating combat experience and noise exposure in service, 
post service medical records devoid of treatment or 
complaints regarding hearing loss, and a November 2005 VA 
examination which indicated a current diagnosis of hearing 
loss but which also contained an opinion stating that any 
nexus opinion made on the facts present would be mere 
speculation.  Nothing in the medical records indicated that 
the veteran's condition had been initially incurred in 
service or aggravated during service and, as a result, the 
veteran's claim for service connection was denied.

Since the last final disallowance of the veteran's claim for 
service connection for bilateral hearing loss, the veteran 
has submitted VA treatment records which indicate treatment 
for bilateral hearing loss.  The treatment records indicate 
that the veteran continues to have bilateral hearing loss and 
that he continues to related a history of noise exposure in 
service.  However, none of the records indicates an opinion 
that the veteran's current hearing loss is related to the 
noise exposure in service.

As these records were not of record at the time of the last 
final disallowance, they are new.  However, as they do not, 
by themselves or when considered with previous evidence of 
record, relate to a nexus between the veteran's noise 
exposure in service and his current bilateral hearing loss, 
they do not relate to an unestablished fact necessary to 
substantiate the claim and as such, are not considered to be 
material.  As the veteran has not submitted evidence that is 
both new and material with regards to his claim for service 
connection for bilateral hearing loss, the claim is not 
reopened.


ORDER

Having not submitted new and material evidence, the claim for 
service connection for bilateral hearing loss is not 
reopened.


REMAND

A December 2004 RO rating decision denied the veteran's claim 
of entitlement to service connection for PTSD.  In a written 
statement received in July 2005, within a year of the 
issuance of the December 2004 rating decision, the veteran 
stated "[t]his letter is in response to your decision on my 
claim to extend my disability status from 50% to 100%.  I am 
appealing your rejection of my request for increased 
disability."  

The Board construes the July 2005 statement as expressing 
disagreement with the RO December 2004 determination.  This 
issue is remanded for the issuance of a Statement of the Case 
(SOC) in order to afford the veteran the opportunity to 
perfect his appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
regarding the issue of entitlement to an 
increased rating in excess of 50 percent 
for PTSD.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


